

    SECOND AMENDED AND RESTATED
TERM REVOLVING NOTE
    
$50,000,000.00    November 6, 2020


1.    FOR VALUE RECEIVED, HOMELAND ENERGY SOLUTIONS, LLC, an Iowa limited
liability company (“Borrower”), hereby promises to pay to the order of HOME
FEDERAL SAVINGS BANK, a federally chartered stock savings bank organized under
the laws of the United States (“Lender”), the principal sum of Fifty Million and
No/100ths ($50,000,000.00) Dollars, or so much thereof as may be advanced to, or
for the benefit of, Borrower and be outstanding, with interest thereon, to be
computed on each advance from the date of its disbursement as set forth herein,
and pursuant to that certain Amended and Restated Master Loan Agreement by and
between Lender and Borrower dated June 29, 2017, as thereafter modified by that
certain First Amendment to Amended and Restated Master Loan Agreement dated
October 19, 2018, and by that certain Second Amendment to Amended and Restated
Master Loan Agreement of even date herewith (as the same may be amended,
modified, supplemented, extended or restated from time to time, the “MLA”), and
which remains unpaid, in lawful money of the United States and immediately
available funds. This Second Amended and Restated Term Revolving Note (this
“Note”) is issued pursuant to the terms and provisions of the MLA and the Second
Supplement and is entitled to all of the benefits provided for in the MLA and
the Second Supplement. All capitalized terms used and not defined herein shall
have the meanings assigned to them in the MLA and the Second Supplement. This
Note amends, restates and replaces but is not a novation of that certain Amended
and Restated Term Revolving Note of the Borrower in the amount of $30,000,000.00
dated June 29, 2017, which had previously amended, restated and replaced that
certain Term Revolving Note of the Borrower in the amount of $20,000,000.00
dated November 30, 2007.


    2.    The outstanding principal balance of this Note shall bear interest at
a variable rate determined by Lender to be six-tenths (0.60%) percent per annum
below the Prime Rate in effect on the date of the first Advance made to Borrower
under this Note. In addition to the forgoing, the Borrower agrees to pay to the
Lender an unused commitment fee on the average daily unused portion of Term
Revolving Loan Commitment from the Closing Date until the Maturity Date at the
rate of thirty (30) basis points on a per annum basis, payable quarterly in
arrears on each Quarterly Payment Date during the term of the Term Revolving
Loan Commitment and on the Maturity Date. For purposes of this Agreement, the
unused portion of the Term Revolving Loan Commitment for any measurement period
shall be the positive difference, if any, of (a) the average daily amount of the
Term Revolving Loan Commitment, minus (b) the average daily Outstanding Credit.
Notwithstanding the foregoing, the rate of interest under this Note may be
adjusted by Lender pursuant to the provisions of the MLA, the Second Supplement
and this Note.


    3.    “Prime Rate” means the prime rate of interest as published in the Wall
Street Journal under money rates as the base rate on corporate loans posted by
at least seventy (70%) percent of the nation’s ten (10) largest banks, or if
such reporting becomes unavailable, as published in an equivalent source or
format.


    4.    The rate of interest due hereunder shall initially be determined as of
the Closing Date and shall thereafter be adjusted, as and when, the Prime Rate
changes. All such adjustments to the rate of interest shall be made and become
effective as of the first day of the month following the date of any change in
the Prime Rate and shall remain in effect until and including the day
immediately preceding the next such adjustment (each such day hereinafter being
referred to as an “Adjustment Date”). All such adjustments to said rate shall be
made and become effective as of the Adjustment Date, and said rate as adjusted
shall remain in effect until and including the day immediately preceding the
next Adjustment Date. Interest hereunder shall be computed on the basis of a
year of three hundred sixty (360) days, but charged for the actual number of
days during which principal is outstanding.
1



--------------------------------------------------------------------------------









5.     Notwithstanding anything to the contrary in the MLA, the Second
Supplement and this Note, no Advances will be made to Borrower under this Note
until the Availability Date as specified in the Second Supplement.


6.    Beginning on the first (1st) day of the first calendar month following the
month in which funds have been advanced to Borrower hereunder, and continuing on
the first (1st) day of each succeeding month thereafter until the Maturity Date,
Borrower shall make monthly payments of accrued interest. If any payment date is
not a Business Day, then the principal and interest installment then due shall
be paid on the next Business Day and shall continue to accrue interest until
paid.


7.    The outstanding principal balance hereof, together with all accrued
interest, if not paid sooner, shall be due and payable in full on November 6,
2025 (the “Maturity Date”).
8.    All payments and prepayments shall, at the option of Lender, be applied
first to any costs of collection, second to any late charges, third to accrued
interest and the remainder thereof to principal.


    9.    Borrower may, at any time and from time to time, prepay the
outstanding principal amount of this Note in whole or in part with accrued
interest to the date of such prepayment on the amount prepaid, without penalty
or premium, except as, and to the extent, specifically provided in the MLA. This
Note is subject to mandatory prepayment, at the option of Lender, as provided in
the MLA following the occurrence of an Event of Default.


    10.    In addition to the rights and remedies set forth in the MLA and the
Second Supplement: (i) if Borrower fails to make any payment to Lender when due
under this Note, then at Lender’s option in each instance, such obligation or
payment shall bear interest from the date due to the date paid at 2% per annum
in excess of the rate of interest that would otherwise be applicable to such
obligation or payment under this Note; (ii) upon the occurrence and during the
continuance of an Event of Default beyond any applicable cure period, if any, at
Lender’s option in each instance, the unpaid balances under this Note shall bear
interest from the date of the Event of Default or such later date as Lender
shall elect at 2% per annum in excess of the rate(s) of interest that would
otherwise be in effect under the terms of this Note; (iii) after the Maturity
Date, whether by reason of acceleration or otherwise, the unpaid principal
balance of this Note (including without limitation, principal, interest, fees
and expenses) shall automatically bear interest at 2% per annum in excess of the
rate of interest that would otherwise be in effect under this Note. Interest
payable at the Default Rate shall be payable from time to time on demand or, if
not sooner demanded, on the last day of each calendar month.


    11.    If Borrower fails to make any payment to Lender within ten (10) days
of the due date thereof, Borrower shall, in addition to such amount, pay a late
charge equal to five percent (5%) of the amount of such payment.


    12.    This Note is secured by, among other instruments, a mortgage covering
various parcels of real property, fixtures, and Personal Property located in
Chickasaw County, Iowa (the “Mortgage”). In the event any such security is found
to be invalid for whatever reason, such invalidity shall constitute an event of
default hereunder. All of the agreements, conditions, covenants, provisions, and
stipulations contained in the Mortgage, or any instrument securing this Note are
hereby made a part of this Note to the same extent and with the same force and
effect as if they were fully set forth herein. It is agreed that time is of the
essence of this Note.


13.    Upon the occurrence at any time of an Event of Default or at any time
thereafter, the outstanding principal balance hereof plus accrued interest
hereon plus all other amounts due hereunder shall, at the option of Lender, be
immediately due and payable, without notice or demand and Lender
2
122746 / 4846-8140-8974 v4





--------------------------------------------------------------------------------







shall be entitled to exercise all remedies provided in this Note, the MLA, the
Second Supplement, or any of the Loan Documents.


14.    Upon the occurrence at any time of an Event of Default or at any time
thereafter, Lender shall have the right to set off any and all amounts due
hereunder by Borrower to Lender against any indebtedness or obligation of Lender
to Borrower.


15.    Borrower promises to pay all reasonable costs of collection of this Note,
including, but not limited to, reasonable attorneys’ fees paid or incurred by
Lender on account of such collection, whether or not suit is filed with respect
thereto and whether or not such costs are paid or incurred, or to be paid or
incurred, prior to or after the entry of judgment.


16.    Demand, presentment, protest and notice of nonpayment and dishonor of
this Note are hereby waived.


17.    This Note shall be governed by and construed in accordance with the laws
of the State of Minnesota.


    18.    Borrower hereby irrevocably submits to the jurisdiction of any
Minnesota state court or federal court over any action or proceeding arising out
of or relating to this Note, the MLA and any instrument, agreement or document
related hereto or thereto, and Borrower hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such Minnesota state or federal court. Borrower hereby irrevocably waives, to
the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding. Nothing in this Note
shall affect the right of Lender to bring any action or proceeding against
Borrower or its property in the courts of any other jurisdiction to the extent
permitted by law.








[Signature page immediately follows.]
3
122746 / 4846-8140-8974 v4





--------------------------------------------------------------------------------









4
122746 / 4846-8140-8974 v4






--------------------------------------------------------------------------------



BORROWER:


HOMELAND ENERGY SOLUTIONS, LLC, an Iowa limited liability company




____________________________________
By: James Broghammer
  Its: President & CEO











STATE OF IOWA            )
                    ) ss.
COUNTY OF CHICKASAW        )


    On this ___ day of November, 2020, before me a Notary Public within and for
said County, personally appeared James Broghammer, to me known, who being by me
duly sworn, did say that he is the President and CEO of Homeland Energy
Solutions, LLC, the limited liability company named in the foregoing instrument,
and that said instrument was signed on behalf of said company by authority of
its board and as the free act and deed of said company.


________________________________
Notary Public














[Signature page to Second Amended and Restated Term Revolving Note dated
November 6, 2020]










image_01a.jpg [image_01a.jpg]

